          :i:::
      ~
                                                                                                                                                         LI
if      '                                   '                      '
     AO 245B (Rev. 02/08/2019) Judgment in ff,Criminal Petty Case (Modified)                                                                 Pagelofl   / -



                                          UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                     v.

                          Teofilo Agustin-Gonzalez                                  Case Number: 3:19-mj-21919

                                                                                    Thomas S s·
                                                                                    Defendant's Attar ey


     REGISTRATION NO. 74955298
                                                                                                                    MAY I 5 2019
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                                ---~----~-------T-,,-,~~~~~~~~~~--+-
                                                                                                           c:.-·;·" 1.1. .. D::;··r·ir· 1 ri~l!RT
      D was found guilty to count(s)                                                                 soun i.c .-: : I Dl<iTf<iCT OF CALIFORNIA
                                                                                P.Y                     onr::.-.• ...... ~~

        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                               Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

       D The defendant has been found not guilty on count(s)
                                                                               -------------------
       0 Count(s)                                                                 dismissed on the motion of the United States.
                         -----------------~




                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     Cl   TIME SERVED                            D _ _ _ _ _ _ _ _ _ days

       IZI Assessment: $10 WAIVED lZl Fine: WAIVED
       IZI Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in .
       the defendant's possession at the time of arrest upon their deportation or remo~aL ,   .IJ..c)"' S { 1· vi · /-\·~"'Sh "1
        ~cf~r~oj<lfj,.ds defen.dant be deported/removed with relative, A IMC\ ·" /1,< <1 r .1
                                                                                                           charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Wednesday, May 15, 2019




                                                                                   UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                          3:19-mj-21919
